EXAMINER’S STATEMENT
Claims 1-2, 4-12, 14-17, 19-20, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: Eggert discloses transitioning from a first image to a second image (Fig. 4). Morton discloses a sliding animation (para. [0058]). However, the limitations “based on the determination, determining a second time that is later than the first time for initiating a second animation that reveals the first portion of the second display area having a second attribute, the second display area extending from beneath the first display area,” “initiating the second animation for the second display area at the second time, the second animation animating the second display area according to a second attribute value,” and “causing, by the second animation, the second display area to travel a second distance that is more than the first distance during the second animation, thereby revealing a second portion of the second display area during the second animation,” taken as a whole, render the claims patentably distinct over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/Primary Examiner, Art Unit 2611